DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullinger (US 20060075682 A1) in view of Rettig (US 7261046 B1).
Regarding claim 1, Bullinger discloses or suggests a process for combusting a high-moisture fuel to generate steam, the process comprising:
contacting a high-moisture solid fuel with air (110, Figs. 4, 6-8; 196, Fig. 9; 382, Figs. 10-12) while heating the high-moisture solid fuel by indirect heat exchange with a recirculating thermal fluid (142, Fig. 4; 162, Figs. 6-7; 134, 182, Fig. 8; 204, Fig. 9; 388, Figs. 10-12) to produce a dried solid fuel (120, Figs. 6-8; 192, Fig. 9; 316, Figs. 6-12) and a moist air stream (116, Figs. 4, 6-8; 355, Figs. 9-12) (note: Bullinger teaches in paras. 18, 19, 21 that prior art systems have used an inert /oxygen-depleted gas to dry the solid fuel in a solid fuel dryer);

transferring a first portion of the amount of heat to generate steam (336, Figs. 10-12) by indirect heat exchange (334, Figs. 10-12) with the combustion products stream (steam 336 exits out the boiler 334 while the combustion products stream 306 exits out of the furnace 330, which suggests no mixing of the combustion products stream with the water/steam, i.e., there is indirect heat exchange); 
transferring a second portion of the amount of heat to preheat the combustion air (380, 382, Figs. 10-12) by indirect heat exchange (air preheater 376, see Figs. 10-12) with the combustion products stream (306); 
transferring a third portion of the amount of heat to the recirculating thermal fluid by indirect heat exchange (130, Figs. 6-7; 340, 386, Figs. 10-11; 400, Fig. 12) with the combustion products stream (“waste process heat”, see Fig. 4 and para. 30;  “flue gas”, see Figs.  7-8; the combustion products stream also heats up the steam that is used in the steam turbine and the spent steam from the turbine is used in the condenser 340 for indirect heat exchange).

Bullinger fails to disclose:
contacting a high-moisture solid fuel with an oxygen-depleted gas stream while heating the high-moisture solid fuel by indirect heat exchange with a recirculating thermal fluid to produce a moist oxygen-depleted gas stream; and
bypassing a portion of the combustion air stream to avoid the indirect heat exchange with the combustion products stream; wherein the temperature of the moist oxygen- depleted gas stream is greater than 80C
 
Rettig teaches a process for combusting high-moisture fuel to generate steam, the process comprising: 
contacting a high-moisture solid fuel (208, Fig. 2) with an oxygen-depleted gas stream (220, Fig. 2) in a solid fuel dryer (210; see col. 2, lines 38-55); and
bypassing one or both of a portion of the combustion air stream (214, Fig. 2) to avoid the indirect heat exchange (206) with the combustion products stream (216).

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Bullinger to include the step of: contacting a high-moisture solid fuel with an oxygen-depleted gas stream (and with air) while heating the high-moisture solid fuel by indirect heat exchange with a recirculating thermal fluid to produce a moist oxygen-depleted gas stream.  The motivation to combine is to lower the risk of fires and explosions in the solid fuel dryer (see Rettig in col. 1, lines 45-51 teaching where the use of oxygen-depleted gas reduces the risk of explosions).  A secondary motivation is to enhance the solid fuel drying process.  The oxygen-depleted gas stream (Rettig, 220) would contain very little moisture because the moisture would have condensed out due its cooling in the air preheater (Rettig, 206).  The low moisture oxygen-depleted gas would enhance the solid fuel drying in the dryer, especially if the ambient air stream (125, see Fig. 6 of Bullinger) that is fed to the solid fuel dryer is moist air (e.g., moist air from a rainy day).

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Bullinger to include the step of: bypassing one or both of a portion of the combustion air stream to avoid the indirect heat exchange with the combustion products stream.  The motivation to combine is so that the combustion air can be optimally controlled.  If the combustion air temperature is too high then there may be a risk of explosion in the coal mill (324, see Figs. 10-12 of Bullinger) (see col. 1, lines 45-48 of Rettig teaching where the risk of explosion in a coal mill/pulverizer can be mitigated by adjusting the temperature inside the mill).  Adjusting the combustion air temperature is also important because it would affect the combustion temperature inside the furnace, and the combustion temperature inside the furnace determines the amount of NOx emissions produced.  

Bullinger fails to disclose wherein the temperature of the moist oxygen- depleted gas stream is greater than 80 deg.C.  However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, a higher temperature of the moist oxygen- depleted gas stream indicates that more heat is delivered to the moist fuel, which results in more drying of the fuel.  The moisture level in the fuel affects the boiler efficiency, among other things (Bullinger, para. 7)   

Regarding claim 6, modified Bullinger discloses wherein when bypassing a portion of the combustion air stream, increasing or decreasing the amount of the portion of the combustion air stream bypassing indirect heat exchange with the combustion products stream to control one or more of the following properties (Note: “to control one or more of the following properties…” is an intended result of a process step positively recited and is therefore not given patentable weight, see MPEP 2111.04): moisture content of the dried solid fuel (see Rettig disclosing where a bypassed portion of combustion air 214 would cause the air delivered to the pulverizer 210 to be cooler, which would affect the moisture content of the dried solid fuel; see Figs. 10-12 of Bullinger also disclosing where combustion air 380 is delivered to a coal pulverizer 324 containing the dried solid fuel).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullinger (US 20060075682 A1) in view of Rettig (US 7261046 B1), as applied to claim 1, and further in view of Nakata (US 20170089640 A1).
Regarding claim 2, Bullinger fails to disclose wherein the high-moisture solid fuel flows counter-current to the recirculating thermal fluid and co-current to the oxygen-depleted gas stream.   Bullinger does not provide a detailed and working description of the solid fuel dryer shown in Figs. 4, 6-8.  
Nakata teaches a suitable coal dryer for the coal power plant of Bullinger.  Nakata teaches a coal dryer (para. 2), wherein the high-moisture solid fuel (W, Fig. 1) flows counter-current to the recirculating thermal fluid (steam) and co-current to the oxygen-depleted gas stream (carrier gas A) (steam enters feed pipe 70 then flows through pipe 11, which is counter-current to the solid fuel W flow, see para. 109; the carrier gas A enters and flows co-current with the solid fuel W, see paras. 107-108).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Bullinger to include the step wherein the high-moisture solid fuel flows counter-current to the recirculating thermal fluid and co-current to the oxygen-depleted gas stream.  Nakata provides a working coal dryer that can be used for the power plant in Bullinger.  Moreover, Nakata states that his dryer can efficiently dry large quantities of coal (paras. 12, 13).  Efficiently drying large quantities of coal would be beneficial for the coal power plant of Bullinger since power plants require a large quantity of dried coal to produce electricity.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullinger (US 20060075682 A1) in view of Rettig (US 7261046 B1), as applied to claim 1, and further in view of Terushita (US 20110083594 A1).
Regarding claim 4, Bullinger fails to disclose further comprising adding an oxygen-enriched stream to the combustion air stream prior to combusting the dried solid fuel; and 
controlling one or both of a flow rate of the oxygen-enriched stream and a location of adding the oxygen-enriched stream to control one or more of the following properties: steam temperature, steam pressure, steam drum level, stoker grate temperature, 2 of 6Appl. No. 16/991,633temperature of the combustion products stream prior to transferring the first portion of the amount of heat to generate steam, temperature of the combustion products stream after transferring the first portion of the amount of heat to generate steam, temperature of the combustion products stream after transferring the second portion of the amount of heat the preheat the combustion air, temperature of the combustion products stream after transferring the third portion of the amount of heat to the recirculating thermal fluid, temperature of the moist oxygen-depleted gas stream, temperature of the dried solid fuel, moisture level of the high-moisture solid fuel, and moisture level of the dried solid fuel.  
However, Terushita teaches a coal power plant, and the step of: adding an oxygen-enriched stream (24, Fig. 1) to the combustion air stream (15, Fig. 1) prior to combusting (in a boiler 4) the dried solid fuel (3, Fig. 1) (see para. 64); and
controlling one or both of a flow rate of the oxygen-enriched stream and a location of adding the oxygen-enriched stream to control one or more of the following properties: 2 of 6Appl. No. 16/991,633temperature of the combustion products stream prior to transferring the first portion of the amount of heat to generate steam (the Examiner is taking official notice that the amount of oxygen in the oxidant mixture affects the flame temperature because the relative ratio of fuel and oxygen affects the flame temperature, and also the flame temperature affects the temperature of the combustion products stream; a boiler 4 is disclosed, which suggests steam is produced)
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Bullinger to include the step of: adding an oxygen-enriched stream to the combustion air stream prior to combusting the dried solid fuel; and controlling one or both of a flow rate of the oxygen-enriched stream and a location of adding the oxygen-enriched stream to control one or more of the following properties: 2 of 6Appl. No. 16/991,633temperature of the combustion products stream prior to transferring the first portion of the amount of heat to generate steam.  The motivation to combine is to reduce NOx emissions (Terushita, paras. 7, 8)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullinger (US 20060075682 A1) in view of Rettig (US 7261046 B1) and Terushita (US 20110083594 A1), as applied to claim 4, and further in view of Leininger (US 20090178338 A1).
Regarding claim 5, Bullinger in view of Terushita fail to disclose wherein the oxygen-enriched stream and the oxygen-depleted stream are both produced by the same air separation unit.  
However, Leininger teaches a gasification system, wherein the oxygen-enriched steam is used to react with a fuel in the gasifier (134, Fig. 1) and the oxygen-depleted stream (122, Fig. 1) is used as drying gas in the dryer (118+124); and wherein both streams are produced by the same air separation unit (112, Fig. 1).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Bullinger (in view of Terushita) wherein the oxygen-enriched stream and the oxygen-depleted stream are both produced by the same air separation unit.  The air separator can be used to supply oxygen to control the NOx emissions produced in the furnace, and to supplement the oxygen-depleted gas used in the coal dryer.  An extra supply of oxygen-depleted drying gas could help shorten the drying time of the coal in the coal dryer, and/or be used to partially replace the oxygen-depleted drying gas (supplied from other parts of the system) in case they are in short supply.



Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive. 
 103 rejections
Applicant asserts:
Applicants have amended claim 1 to include the limitations of claim 3. The Examiner argues that although Bullinger does not disclose a temperature of the moist oxygen-depleted gas greater than 80°C, the higher temperature of the moist oxygen-depleted stream indicates that more heat is delivered to the moist fuel, which results in more drying of the fuel and thus a more efficient dryer. Applicants agree with the Examiner's interpretation of Bullinger, but respectfully submit that the interpretation does not apply to the present application. Bullinger heats the drying air in external heat exchanger 130 (see Fig. 4), so increasing the outlet of the temperature of the moist oxygen-depleted gas requires an increase in heat input to the dryer. In the present invention, the dryer 160 is heated by indirect heat exchange using a recirculating thermal fluid 44 (paragraph 84). The blanketing gas 40 is introduced to the dryer unheated (paragraph 81), so the energy to increase the temperature of the blanketing gas 40 comes from contact with the high moisture solid fuel 10. All such energy transfer acts as an energy loss, lowering the temperature of the high moisture solid fuel 10, thus decreasing the efficiency of the dryer. Counter-intuitively, decreasing the efficiency of the dryer is desired to lower the flow rate of blanketing gas. Effectively, in the present invention the oxygen-depleted gas entering the dryer acts as a cooling medium, whereas in Bullinger the oxygen-depleted gas entering the dryer acts as a heating medium.


Examiner’s response:
The Examiner could not find in paragraph 81 where it states that the blanketing gas 40 is introduced into the dryer unheated. 
Regarding Applicant’s assertion in the last sentence of the quoted paragraph, it appears that the Applicant is arguing a limitation that is not found in the claims.  The claim does not require that the oxygen-depleted gas entering the dryer act as a cooling medium.  Applicant is invited to amend the claim to further distinguish the invention from the prior art.  






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762